Citation Nr: 0607838	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  97-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which granted service connection for 
headaches and assigned an initial noncompensable evaluation.  

The claim on appeal dates back to March 1996, when the 
veteran filed a claim for entitlement to service connection 
for headaches.  This matter was appealed to the United States 
Court of Appeals for Veterans Claims (Court) which in a 
December 2000 decision vacated an August 1998 Board decision 
that denied service connection for headaches.  In November 
2003, the Board remanded the service connection issue for 
further development after the United States Court of Appeals 
for the Federal Circuit invalidated portions of 38 C.F.R. 
§ 19.9 in Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

While the service connection claim remained on remand status, 
the RO granted service connection for headaches in the July 
2004 rating decision and assigned the initial noncompensable 
initial rating.  The veteran has appealed this initial 
noncompensable rating for headaches. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the evidence, the Board finds that further 
development is necessary.  The evidence currently on record 
is insufficient for the purpose of ascertaining the severity 
of the veteran's headache disability.  The medical evidence 
currently on record concerned the question of whether service 
connection was warranted for the headache disability, and did 
not address the severity of the veteran's headaches.  The 
most recent medical record in the claims file is dated in 
November 1998.  

In his November 2004 statement, the veteran alleged that he 
should be entitled to a 50 percent disability rating.  He 
maintains that he has headaches constantly from the time he 
wakes up to the time he goes to sleep.  He also notes that 
these headaches are prostrating at least once or twice a 
week.  Further, the veteran alleges that he has tried various 
medical treatments over the years, including acupuncture, 
injections, prescription medications, and hypnosis.  
Currently the claims file does not contain evidence of the 
veteran's claimed treatment.  

Moreover, there is no VA examination of record that addresses 
the severity of the veteran's headache condition.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal which involves 
appeal of an initial compensable rating following a grant of 
service connection, the veteran was provided with notice of 
the type of evidence necessary to establish an increased 
initial disability rating in a June 2005 letter, but this 
letter did not address the question of effective date.  On 
remand, VA must do so.



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The AMC should request the veteran to 
provide more information about his 
medical treatment for his headaches and 
after obtaining necessary authorization, 
attempt to obtain the records of all 
medical treatment for his headaches from 
the time of his original claim for 
service connection in March 1996 to the 
present time.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AMC should request the veteran 
provide any documentation available 
showing any absences from work caused by 
his headaches from the time of his 
original claim for service connection in 
March 1996 to the present time.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination to determine the nature and 
severity of his headache disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should comment as to whether 
the veteran's symptoms result in 
characteristic prostrating attacks 
averaging one in 2 months over the past 
several months.  The examiner should also 
comment whether his symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Finally, the examiner 
should also comment as to whether his 
symptoms result in very frequent, 
completely prostrating and prolonged 
attacks.   Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected migraine disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly with respect to employment.  

5.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


